                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

VERNESSA S. CUNNINGHAM AND
HERMAN CUNNINGHAM                   )
                                    )              CIVIL ACTION FILE
     Plaintiff,                     )              NO. 1:19-cv-02296-TWT
v.                                  )
                                    )
WELLS FARGO BANK, NATIONAL,         )
ASSOCIATION, AS TRUSTEE OF THE )
BANC OF AMERICA ALTERNATIVE         )
LOAN TRUST 2004-5; and NATIONSTAR )
MORTGAGE, LLC d/b/a/ MR. COOPER, )
                                    )
     Defendants.                    )
____________________________________)

     DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFFS’
    MOTION TO STRIKE DEFENDANTS’ AFFIRMATIVE DEFENSES

      COME NOW Defendants, Wells Fargo Bank, National Association, As

Trustee for Banc of America Alternative Loan Trust 2004-E (“Wells Fargo”), and

Nationstar Mortgage, LLC d/b/a Mr. Cooper (“Nationstar”) (collectively the

“Defendants”), by and through counsel, and pursuant to Fed. R. Civ. P. 8, Fed. R.

Civ. P. 12(f), and L.R. 7.1(B) (N.D. Ga.), and respectfully submits this Response in

Opposition (the “Response”) to Plaintiffs, Vernessa Cunningham and Herman

Cunningham (“Plaintiffs”), Motion to Strike Defendants’ Affirmative Defenses

(“Motion to Strike”). In support of this Response, Defendants state as follows:
   I.      INTRODUCTION

        On May 21, 2019, Plaintiffs filed the Verified Complaint and Jury Demand

(the “Complaint”) asserting claims for damages for alleged violations of the Real

Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605(e) and 12 C.F.R.

§§ 1024.35 and 1024.36, relating to Defendants’ purported failure to respond to

Plaintiffs’ Notice of Error. In addition, the Complaint asserts claims for other

supplemental state law claims including claims for wrongful foreclosure, breach of

contract, attempted wrongful foreclosure, injunctive relief, declaratory relief, and

attorneys’ fees and costs of litigation. [Doc. 1, at ¶¶ 37-153].

  This case arises out of a mortgage loan (the “Loan”) and a Notice of Error

Related to the Servicing of a Mortgage Loan pursuant to 12 U.S.C. § 2605(e) and

12 C.F.R. §§ 1024.35 and 1024.36, regarding property owned by the Plaintiff

located at: 5024 Klondike Road, Lithonia, Georgia 30038 (the “Property”). [Doc.

1-1, ¶¶ 17, 46-47].

        On March 11, 2004, Plaintiffs executed a Note (the “Note”) in the principal

amount of $262,307.00, with their lender BANA. In connection with the Note,

Plaintiff executed a Deed to Secure Debt (the “Security Deed”) on March 11, 2004,

granting BANA a security interest in the Property, and setting forth various




                                           2
obligations with respect to the Loan and the Property. [Doc. 1-1, ¶¶ 17-28, Exhibit

A].

      On October 20, 2014, Plaintiffs filed a Chapter 13 Bankruptcy Case, and

said case was converted to a Chapter 7 case, and the case was discharged on

October 31, 2018. In re Vernessa Cunningham and Herman Cunningham, United

States Bankruptcy Court for the Northern District of Georgia, Case No. 14-70730-

PMB (Bankr. N.D. Ga.) (the “Bankruptcy Case”).           On February 17, 2017,

Defendants filed a Motion for Relief from the Automatic Stay, [Bankr. Doc. 78],

and on August 30, 2017, the Plaintiffs and Defendants entered into a Consent

Order (the “Consent Order”) [Bankr. Doc. 90], which Plaintiffs agreed, inter alia,

that Defendants have a valid, binding and perfected security interest in the

Property, and have a secured claim in the original amount of $262,307.00. A true

and correct copy of the Consent Order is attached hereto and marked as Exhibit A.

  As provided in the Consent Order, as of August 18, 2017, the Plaintiffs were in

default in tendering post-petition mortgage payments to Defendants, with arrearage

owed to Defendants in the amount of $4091.85 – which consists of monthly

mortgage payments of June 1, 2017 through August 1, 2017, at $1,074.07, plus

attorneys’ fees and costs in the amount of $1,031.00, plus the $425.00 provided in

the Notice of Post-Petition Mortgage Fees, Expenses, and Charges filed on

                                        3
September 15, 2015, less the suspense balance in the amount of $586.36. [Bankr.

Doc. 90, at 2]. The Consent Order stated that the post-petition arrearage Plaintiffs

owe Defendants as of August 18, 2017, is $4091.85, and Plaintiffs agreed to pay

said amount by allowing Defendants to file a Supplemental Proof of Claim in the

amount of $4,091.85 to include the post-petition attorneys’ fees and costs in the

amount of $1,031.00, fees noticed on September 15, 2015, in the amount of

$425.00, and the remaining arrearage in the amount of $2,635.85, which shall be

paid as a secured claim, and the Chapter 13 shall fund said secured claim. [Bankr.

Doc. 90, at 3]. The Consent Order provided that Plaintiffs shall pay directly to

Nationstar one payment per month totaling $1,074.07, beginning September 1,

2017. The Consent Order stated that if the Plaintiffs defaulted in making the

required mortgage payments, Defendants were authorized to conduct a foreclosure

sale upon a showing a Delinquency Notice. [Bankr. Doc. 90, at 3-4].

      On September 19, 2017, Plaintiffs filed a Motion to Suspend Chapter 13

Plan Payments – which included a suspension of payments to Defendants’

Supplemental Proof of Claim, and suspended payment on Plaintiff’s post-petition

arrearage owed to Defendants for the months of October, November, and

December, 2017. [Bankr. Doc. 94]. The Motion to Suspend Chapter 13 Plan

Payments stated that said Plaintiffs would resume payments in January, 2018.


                                         4
[Bankr. Doc. 94, at 3]. On November 1, 2017, the Bankruptcy Court entered an

order granting Plaintiffs’ Motion to Suspend Chapter 13 Plan Payment for the

months of October, November, and December, 2017, and payments to resume in

January 2018. [Bankr. Doc. 97].

      On June 4, 2018, the Bankruptcy Court converted the Plaintiffs’ Chapter 13

Case to a Chapter 7 Case. On June 19, 2018, Defendants filed a Motion for Relief

from the Automatic Stay relating to the Property, in the Chapter 7 Case, stating

that as of June 6, 2018, Plaintiffs owed Defendants a post-petition arrearage in the

amount of $6,682.99, consisting of 7 monthly mortgage payments at $2087.83

(P&I $860.74; ESCROW $227.09) less a suspense balance of $931.82, and the

current unpaid principal balance owed on the Loan was $177,660.77. [Bankr. Doc.

111, at 5]. On October 31, 2018, the Bankruptcy Court entered a Discharge Order

granting Plaintiffs a discharge of debts pursuant to 11 U.S.C. § 524 and 11 U.S.C.

§ 727. [Bankr. Doc. 115]. Since the Plaintiffs’ Chapter 7 Bankruptcy Case was

discharged and closed, the automatic stay was no longer in place. As a result,

Defendants’ Motion for Relief was never ruled upon and became moot.

  Plaintiffs claims in the Complaint are predicated on the assertion that on January

23, 2019, Plaintiffs’ counsel sent a Notice of Error to Defendant Nationstar,

pursuant to 12 U.S.C. § 2605(e) and 12 C.F.R. §§ 1024.35 and 1024.36, alleging

                                         5
that Defendant committed the error of failing to apply and accept Plaintiffs’

mortgage payments, specifically identifying 14 alleged payments totaling

$12,734.75, that were not applied to the loan in accordance with 12 C.F.R. §

1024.35. In the Complaint, Plaintiffs incorrectly allege that “By the time their case

was converted to a Chapter 7, the Cunningham’s were current on the Subject Loan;

and, the Cunningham’s continued to pay (and Nationstar continued to accept) each

loan installment in timely fashion.” [Doc. 1, at 13, ¶ 35]. However, a cursory

review of the Plaintiffs’ Bankruptcy Case reflects that Plaintiffs admitted to the

default in payments of the Loan, and the Consent Order provided a detailed

breakdown of the arrearages. In addition, Defendants filed a Motion for Relief

from the Automatic Stay providing a breakdown of the Plaintiffs’ arrears in the

amount of $6,682.99, and Plaintiffs have not cured the default, and do not allege in

the Complaint that they have cured the default. [Doc. 1].

        On January 28, 2019, Defendant Nationstar received Plaintiffs’ Notice of

Error. On January 30, 2019, within five days of receipt, Defendant Nationstar sent

an Acknowledgment Letter (the “Acknowledgment Letter”) of the Notice of Error

to Plaintiffs’ counsel. A true and correct copy of the Acknowledgment Letter is

attached hereto and marked as Exhibit B. On March 8, 2019, Defendants sent

Plaintiffs’ counsel a letter in response to the Notice of Error, stating among other


                                         6
things, that it was currently investigating the account concerns raised in the

January 23, 2019, Notice of Error (“Response Letter 1”). On March 26, 2019,

Defendant Nationstar sent a Response to Plaintiffs’ Notice of Error (the “Response

Letter 2”). A true and correct copy of Response Letter 1 and Response Letter 2 is

attached hereto and marked as Exhibit C. As a result, Defendants deny that they

violated any Section or Regulation of RESPA, and deny all allegations relating to

the supplemental state law claims. Specifically, Defendants contend that they did

not commit an error in servicing Plaintiffs’ Loan as set forth in Regulation X, and

12 C.F.R. § 1024.35, 12 C.F.R. § 1024.36, and 12 C.F.R. § 1024.41. In addition,

Defendants contend that they have adequately responded to, or, they may not be

required to respond to Plaintiffs’ Notice of Error since the Loan was discharged. 12

C.F.R. § 1024.36(f)(1).

      Based upon the foregoing, on June 13, 2019, Defendants filed their Answer

and Affirmative Defenses to Plaintiffs’ Complaint. [Doc. 14]. On July 11, 2019,

the parties filed the Joint Preliminary Report and Discovery Plan. [Doc. 22]. On

July 25, 2019, Plaintiffs’ counsel sent counsel for Defendants a letter that stated

among other things, “The purpose of this letter is to provide notice under Rule 11

of the Federal Rules of Civil Procedure regarding my client’s intention to pursue

sanctions against you and your client for you violation of Rule 11, and to give you


                                         7
an opportunity to cure your violation” (“Plaintiffs’ Rule 11 Letter”). A true and

correct copy of Plaintiffs’ Rule 11 Letter is attached hereto and marked as Exhibit

D. The letter enclosed an unfiled copy of Plaintiffs’ Motion to Strike, and then file

the Motion eleven (11) days later on August 5, 2019. Plaintiffs’ counsel has not

prepared an unfiled Motion for Rule 11 Sanctions that describes the specific

conduct that allegedly violates Rule 11(b), nor served said unfiled Motion for

Sanctions upon Defendants’ counsel as required pursuant to Fed. R. Civ. P.

11(c)(2). Thus, the twenty-one (21) days safe harbor provision has not been

provided to Defendants to correct the alleged improper conduct. See Fed. R. Civ.

P. 11(c)(2). 1


1
 Defendants filed their Answer to Plaintiffs’ Complaint on June 13, 2019 [Doc. 14], so discovery
commenced on or about Monday, July 15, 2019. [Doc. 22, at 19, ¶ 10]. However, on July 1,
2019, Plaintiffs served their First Requests for Production of Documents of Plaintiff Herman
Cunningham to Defendant Nationstar. [Doc. 21]. On July 31, 2019, Defendants served their
responses and objections to Plaintiffs’ discovery requests as premature. On July 25, 2019,
Plaintiffs’ counsel sent a letter to Defendants’ counsel a letter indicating their intention to seek
Rule 11 sanctions and requesting that Defendants amend their Answer and Affirmative Defenses,
which included an unfiled draft of the Plaintiffs’ Motion to Strike, but did not include an unfiled
Motion for Sanctions. Exhibit D. The Motion to Strike states that Defendants’ counsel failed to
respond to an e-mail from Plaintiffs’ counsel dated July 5, 2019. However, Defendants’ counsel
responded with an e-mail dated July 24, 2019. Exhibit E. In addition, Plaintiffs’ counsel
appears to have hidden Plaintiffs’ First Continuing Interrogatories in the same envelope as the
July 25, 2019, Plaintiffs’ Rule 11 Letter and with the unfiled copy of the Plaintiffs’ Motion for
Sanctions. Plaintiffs’ July 25, 2019, letter makes no reference to having attempted to serve
Plaintiffs’ First Interrogatories. Moreover, Plaintiffs’ Complaint also incorrectly stated that
Defendants failed to respond to Plaintiff’s January 23, 2019, Notice of Error. [Doc. 1, at 21, ¶
64]. However, as stated supra, Defendant Nationstar sent Responses on March 8, 2019, and
March 26, 2019. Exhibit C. Thus, the crux of Plaintiffs’ Complaint is based upon misstatement
that Defendants failed to respond to Plaintiffs’ Notice of Error. In turn, it appears that Plaintiffs’

                                                  8
       Moreover, Plaintiffs’ Motion to Strike that Plaintiffs’ counsel sent

Defendants’ counsel an e-mail dated July 24, 2019, at 6:00 p.m., which stated,

“I’m going to have to send a Rule 11 notice if I don’t hear back from you by

tomorrow morning.” [Doc. 27-1, at 3]. Plaintiffs’ Motion to Strike has the temerity

to allege that Defendants’ counsel did not respond to this request. [Doc. 27-1, at 3].

However, on July 24, 2019, at 9:31 p.m., Defendants’ counsel sent a response e-

mail stating that Defendants sent a timely Acknowledgement and Responses to the

Notice of Error referenced in the Complaint which are the basis for Plaintiffs’

RESPA claims. A true and correct copy of the Defendants’ July 24, 2019, e-mail

is attached hereto and marked as Exhibit E.

       Thus, at the outset of this case, prior to serving any timely discovery

requests, Plaintiffs have moved to strike all of the Defendants’ affirmative defenses

alleging that they are shot-gun, and fail to provide notice. In addition to being

premature, and that Plaintiffs are aware that their RESPA claims and the

supplemental state law claims are fatally flawed since Defendants provided the

requisite responses to the Notice of Error, and Plaintiffs’ admitted the default on


counsel has engaged in a pattern of misstatements or attempts at subterfuge throughout the
litigation of this case. Defendants recognize that zealous representation is part of a lawyer’s duty,
but not at the expense of making arguments lacking in good faith or in violation of an attorney’s
duty of candor toward the tribunal. See Georgia Rules of Professional Conduct R. 3.1 and 3.3.



                                                 9
the Loan payment in the Consent Order in bankruptcy. Finally, Plaintiffs disregard

the majority of cases that have addressed the striking of defenses in answer, and

ignore that such motions are to be heavily disfavored. Moreover, Plaintiffs have

cited cases derived from Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007), and

Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009), which applies a heightened pleading

standard known as the plausibility standard, and is for defendants who have not

been apprised about why they have been sued. Thus, the cases cited by the

Plaintiffs derived Twombly and Iqbal do not speak to pleading standards of an

answer, nor do they address Fed. R. Civ. P. 8(b) and 8(c), which, as set forth

below, are the appropriate standard for the Court to apply to the Defendants’

Answer.

      In turn, Plaintiffs cannot satisfy the exceedingly high burden to prevail on

their Motion to Strike because Defendants defenses satisfy the pleading

requirements of Fed. R. Civ. P. 8(b) and 8(c). Moreover, without even serving

timely discovery, Plaintiffs have moved to strike all of Defendants defenses. Thus,

in addition to being premature, the Motion to Strike relies on an incorrect legal

standard and ignores basic facts. As such, Defendants respectfully submit that

their affirmative defenses are sufficiently pled, and therefore, that the Court should

deny Plaintiffs’ Motion to Strike in its entirety. In the alternative, should the Court


                                          10
determine that any affirmative defense is deficient, Defendants request leave to

amend.

II.   ARGUMENT AND CITATION OF AUTHORITIES

A.    STANDARD OF REVIEW

      Under Fed. R. Civ. P. 12(f), the Court upon a party’s motion may strike an

“insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Rule 12(f). Thus, pursuant to Rule 12(f), an affirmative defense may be

stricken if it is legally insufficient, however, striking a defense is a “drastic remedy

[,] which is disfavored by the courts.” Thompson v. Kindred Nursing Centers East,

LLC, 211 F. Supp.2d 1345, 1348 (M.D. Fla. 2002). Moreover, motions to strike

are typically denied “unless the matter sought to be admitted has no possible

relationship to the controversy, may confuse the issue, or otherwise prejudice a

party.” Allen v. Life Ins. Co. of N. Am., 267 F.R.D. 407, 410 (N.D. Ga. 2009). As

the courts in the 11th Circuit have held, “[i]t is well settled among courts in this

circuit that motions to strike are generally disfavored and will usually be denied

unless it is clear the pleading sought to be stricken is insufficient as a matter of

law.” See Fabrica Italiana Lavorazione Materie Organiche S.A.S. v. Kaiser

Aluminum & Chemical Corp., 684 F.2d 776 (11th Cir. 1982). In turn, courts do no

generally exercise their discretion to strike a pleading unless the matter “has no


                                          11
possible relation to the controversy, may confuse the issues, or otherwise prejudice

a party. Reyher v. TransWorld Airlines, Inc., 881 F. Supp. 574, 576 (M.D. Fla.

1995). As a result, courts generally disfavor motions to strike and often consider

them to be “time wasters.” Somerset Pharms., Inc. v. Kimball, 168 F.R.D. 69, 71

(M.D. Fla. 1996). “An affirmative defense will only be stricken . . . if the defense

is ‘insufficient as a matter of law’” Microsoft Corp. v. Jesse’s Computers &

Repair, Inc., 211 F.R.D. 681, 683 (M.D. Fla. 2002). “A defense is insufficient as a

matter of law only if: (1) on the face of the pleadings, it is patently frivolous, or (2)

it is clearly invalid as a matter of law.” Id. Therefore, to the extent a defense puts

into issue relevant and substantial; legal and factual questions, it is sufficient and

may survive a motion to strike, particularly where there is no showing of prejudice

to the movant. Reyher, 881 F. Supp. at 576.

      Thus, generally motions to strike are disfavored and will usually be denied

unless the allegations have no possible relation to the controversy and may cause

prejudice to one of the parties. Thompson v. Kindred Nursing Centers E, LLC, 211

F.Supp.2d 1345, 1348 (M.D. Fla. 2002); Raymond Weil, S.A. v. Theron, 585

F.Supp.2d 473 (S.D.N.Y. 2008) (“There is nothing dumber than a motion to strike

boilerplate affirmative defenses; it wastes the client’s money and the court’s”).




                                           12
B.     PLEADING STANDARD FOR AFFIRMATIVE DEFENSES

       The majority of courts in the Eleventh Circuit and elsewhere, 2 have held that

the heightened pleading standard Plaintiff relies on which is described in Twombly

and Iqbal, only applies to the allegations in complaints – not affirmative or other

defenses. See, e.g., Gonzalez v. Midland Credit Mgmt., Inc., 2013 WL 5970721, at

*3 (M.D. Fla. Nov. 8, 2013); Floyd v. SunTrust Banks, Inc., 2011 WL 2441744

(N.D. Ga. June 13, 2011); Romero v. S.Waste Sys., LLC, 619 F.Supp.2d 1356, 1358

(S.D. Fla. 2009). These decisions acknowledge the differences between Rule 8(a)

– which applies to the pleading of claims – and Rule 8(b) and Rule 8(c), which

apply to defenses. See, Security Life of Denver Ins. Co. v. Shah, No. CV411-008,

2011 WL 3300320, at *1 (S.D. Ga. Aug. 11, 2011) (“heightened plausibility

standards simply cannot apply to affirmative defenses . . . Rule 8(c) . . . unlike

Rule 8(a) . . . does not require a party to include a short plain statement of the

grounds of a defense . . . instead, it merely requires a party to affirmatively state

any avoidance or affirmative defense.”); Adams v. JP Morgan Chase Bank, N.A.,

No. 3:11-cv-337-J-37MCR, 2011 WL 2938467, at *3-4 (M.D. Fla. July 21, 2011)

(noting that the Eleventh Circuit has not extended the requirements of Rule 8(a) to


2
 “[T]he strong trend has been to hold that the Twombly and Iqbal pleading standards do not
apply to the pleading of affirmative defenses.” 1 Federal Rules of Civil Procedure, Rules and
Commentary, Rule 8 General Rule of Pleading, (2018).

                                               13
affirmative defenses and has, rather repeatedly emphasized that the purpose of

Rule 8(c) is simply to provide the plaintiff with notice of an affirmative defenses

that may be raised at trial). The Eleventh Circuit has stressed providing notice as

the purpose of Rule 8(c), and to guarantee that the opposing party has notice of any

additional issue that may be raised at trial so that he or she is prepared to properly

litigate it. Jackson v. City of Centerville, 269 F.R.D. 661, 662 (N.D. Ala. 2010).

Furthermore, when one considers that a defendant must answer the complaint

within 21 days, imposing a different standard for defenses is not unfair. Floyd v.

SunTrust Banks, Inc., 2011 WL 2441744, *8 (N.D. Ga. June 13, 2011).

      Affirmative defenses are not subject to the heightened pleading requirements

of Twombly, 550 U.S. at 544, and Iqbal, 129 S. Ct. 1937. Fed. R. Civ. P. 8(a)(2)

requires a “short plain statement of the claim showing that the pleader is entitled to

relief.” Rule 8(a)(2). However Fed. R. Civ. P 8(a)(2) does not apply to affirmative

defenses. The Supreme Court in Twombly and Iqbal clarified the general pleading

requirements of Rule 8(a). In those cases, the Supreme Court interpreted the rule

to require “a complaint [to] contain sufficient factual matter . . . to state a claim to

relief that is plausible on its face.” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550

U.S. at 570.) (emphasis added). However, neither Twombly or Iqbal address Fed.

R. Civ. P. 8(c), which specially pertains to affirmative defenses. Rule 8(c) states


                                          14
“In responding to a pleading, a party must affirmatively state any avoidance or

affirmative defense . . . .” Rule 8(c)(1); First National Insurance Co. of America v.

Camps Services, Ltd., No. 08-cv-12805, 2009 U.S. Dist. LEXIS 145, at *5 (E.D.

Mich. Jan. 5, 2009) (“Twombly’s analysis of the ‘short and plain statement’

requirement of Rule 8(a) is inapplicable to this motion under Rule 8(c).”);

Kaufmann v. Prudential Ins. Co., No. 09-cv-10239-RGS, 2009 WL 2449872, at *1

n.1 (D. Ma. Aug. 6, 2009) (holding that Rule 8(c)(1) defenses need only be pled as

listed because the “plaintiff, as the instigator of the litigation, has the initial good

faith burden to investigate and verify the validity of her claims.”).

      Notably, Rule 8(b)(1) and Rule 8(c) do not require a “short plain statement

of the claim” as is required under Rule 8(a)(2). The Eleventh Circuit has not

extended the pleading requirements of Rule 8(a) – the plausibility standard set

forth in Twombly and Iqbal – to affirmative defenses. Floyd v. SunTrust Banks,

Inc. No. 1:10-cv-2620-RWS, 2011 U.S. Dist. LEXIS 65190, 2011 WL 2441744,

*7-8 (N.D. Ga. June 13, 2011); Adams v. JP Morgan Chase Bank, N.A., 3:11-cv-

377-J-37MCR, 2011 U.S. Dist. LEXIS 79366, 2011 WL 2938467, *2-4 (M.D. Fla.

July 21, 2011) (cases collected therein); Achievement & Rehabilitation Centers,

Inc. v. City of Lauderhill, No. 12-61628-Civ-SCOLA, 2012 U.S. Dist. LEXIS

173139 (S.D. Fla. Dec. 5, 2012). Several District Courts in the Eleventh Circuit


                                          15
that have rejected the heightened plausibility standard generally hold that “[t]he

purpose of Rule 8(c) is simply to guarantee that the opposing party has notice of

any additional issue that may be raised at trial so that he or she is prepared to

properly litigate it.” Jackson v. City of Centreville, 269 F.R.D. 661 (N.D. Ala.

2010). As further noted, “Rule 8 does not obligate a defendant to set forth detailed

factual allegations but only give the plaintiff fair notice of the nature of the defense

and the grounds upon which it rests.” Bartram, LLC v. Landmark American Ins.

Co., No. 1:10-cv-28, 2010 U.S. Dist. LEXIS 121582 (N.D. Fla. Nov. 16, 2010).

Moreover, when taken together, the Court in Twombly and Iqbal solely intended to

determine what a complaint under Rule 8(a) needs to contain to survive a Rule

12(b)(6) motion to dismiss, not what an affirmative defense under Rule 8(c) must

contain to survive a Rule 12(f) motion. Ameristar v. Fence Prods., Inc. v. Phoenix

Fence Co., No. CV-10-299-PHX-DGC, 2010 WL 2803907, at *1 (D. Ariz. July

15, 2010) (“The pleading standards enunciated in Twombly and Iqbal . . . have no

application to affirmative defenses plead under Rule 8(c).”).

      Those cases are in accord with a great number of well-reasoned opinions

rejecting the application of the plausibility standard set forth in Twombly and Iqbal

to affirmative defenses. See Bowers v. Mortgage Electronic Registration Systems,

No. 10-4141-JTM-DJW, 2011 WL 2149423, at 4 (D. Kan. June 1, 2011) (holding


                                          16
that affirmative defenses "are not subject to the rationale and holdings of Iqbal and

Twombly."); Schlief v. Nu-Source, Inc., No. 10-4477 (DWF/SER), 2011 WL

1560672, at 9 (D. Minn. Apr. 25, 2011) ("The Court concludes that the pleading

standard set forth in Twombly and Iqbal does not apply to affirmative defenses.");

Falley v. Friends University, No. 10-1423-CM, 2011 WL 1429956, at 4 (D. Kan.

Apr. 14, 2011) ("The pleading standards of Twombly and Iqbal should be limited

to complaints - not extended to affirmative defenses."); Tyco Fire Products LP v.

Victaulic Co., No.10-4645, 2011 WL 1399847, at 1 (E.D. Pa. Apr. 12, 2011)

("Twombly and Iqbal do not apply to affirmative defenses."); In re Washington

Mutual, Inc. Securities, Derivative & ERISA Litigation, No. 08-md-1919 MJP,

2011 WL 1158387, at 1 (W.D. Wa. Mar. 25, 2011) (holding Twombly and Iqbal do

not apply to affirmative defenses); Jeeper's of Auburn, Inc. v. KWJB Enterprise,

L.L.C., No. 10-13682, 2011 WL 1899195, at 2 (E.D. Mich. Mar. 16, 2011)

(holding that since Iqbal and Twombly do not expressly apply to affirmative

defenses, then they should not be extended as such); Sewell v. Allied Interstate,

Inc., No. 3:10-CV-113, 2011 WL 32209, at 7 (E.D. Tenn. Jan. 5, 2011) (holding

that since Twombly and Iqbal do not expressly apply to affirmative defenses, then

they should not be extended as such).3


3
    In further support rejecting the plausibility standard to affirmative defenses, it is generally

                                                 17
       Therefore, as long as Defendants’ defenses give Plaintiffs notice of the

claims Defendants will litigate, the defense will be appropriately pled under Rule

8(b) and Rule 8(c). Thus, Defendants need only to allege enough facts to raise a

right to relief above the speculative level. Id.

C.     PLAINTIFFS’ MOTION TO STIKE DEFENDANTS’ AFFIRMATIVE
       DEFENSES SHOULD BE DISMISSED AS IT APPLIES THE
       INCORRECT LEGAL STANDARD AND IS IMPROPERLY PLEAD.

       1.     Plaintiffs’ Motion Improperly Seeks to Strike Defendants’
              Affirmative Defenses Applying the Incorrect Legal Standard.

        As previously noted, courts do not generally exercise their discretion to

strike a pleading unless the matter “has no possible relation to the controversy,

may confuse the issues, or otherwise prejudice a party. Reyher, 881 F. Supp. at

576. As a result, courts generally disfavor motions to strike and often consider

them to be “time wasters.” Somerset, 168 F.R.D. at 71.

       Additionally, courts in the Eleventh Circuit have refused to apply the

standards to affirmative defenses. Floyd v. SunTrust Banks, Inc. No. 1:10-cv-

2620-RWS, 2011 U.S. Dist. LEXIS 65190, 2011 WL 2441744, *7-8 (N.D. Ga.


advised that a defendant should plead any and all defenses that may apply in order to avoid
missing out on a defense that may ultimately relieve the defendant of liability. Robinson v.
Johnson, 313 F.3d 128, 134 (3rd Cir. 2002) (“Parties are generally required to assert affirmative
defenses early in litigation, so that they may be ruled upon, prejudice may be avoided, and
judicial resources may be conserved.”); Wilkes Assocs. v. Hollander Indus. Corp., 144 F.
Supp.2d 944, 951 (S.D. Ohio 2001) (stating that Rule 8(c) requires a defendant to plead all
applicable affirmative defenses in the answer).

                                               18
June 13, 2011); Adams v. JP Morgan Chase Bank, N.A., 3:11-cv-377-J-37MCR,

2011 U.S. Dist. LEXIS 79366, 2011 WL 2938467, *2-4 (M.D. Fla. July 21, 2011)

(cases collected therein); Achievement & Rehabilitation Centers, Inc. v. City of

Lauderhill, No. 12-61628-Civ-SCOLA, 2012 U.S. Dist. LEXIS 173139 (S.D. Fla.

Dec. 5, 2012).      Thus, Plaintiff incorrectly asserts that the “24 bare-bones

affirmative defenses pleaded by Defendants in their Answer state no facts

whatsoever. They effectively represent every potential affirmative defenses in the

universe . . . in short they are shotgunned.” [Doc. 27-1, at 6]. Plaintiffs do not even

state which of Defendants’ affirmative defenses are allegedly improperly plead.

Moreover, Plaintiffs have applied the heightened pleading standard announced in

Twombly, and further clarified Iqbal, to affirmative defenses, which has routinely

been rejected by a majority of courts in the Eleventh Circuit. However, even if this

Court were to adopt such heightened pleading standard for the Affirmative

Defenses, the defenses have been sufficiently plead which render same plausible

on their face.

      2.     Plaintiffs’ Motion to Strike is Improperly Plead and Should Be
             Dismissed.

      Plaintiffs incorrectly state that “despite repeated requests to re-plead them,

Defendants’ counsel has refused to do so. This Court should strike them as

insufficient defenses in accordance with Rule 12(f). [Doc. 27-1, at 7]. Plaintiffs

                                          19
request that the affirmative defenses be stricken because they fail to provide notice.

[Doc. 27-1, at 6]. However, Plaintiffs’ Motion to Strike does not specify which

affirmative defenses are to be stricken, and other than a perfunctory formulaic

recitation that the affirmative defenses are not plead with particularity, Plaintiffs do

not state how any particular affirmative defense is insufficiently plead. Rather, it is

Plaintiffs’ Motion to Strike that suffers from the lack of particularity in the manner

in which it is plead. As noted in Fed. R. Civ. P. 7(b)(1), “A request for a court

order must be made by motion. The motion must: (B) state with particularity the

grounds for seeking the order . . . .” Rule 7(b)(1)(B).

      Plaintiffs’ Motion does not provide factual or legal support to indicate in

what manner and which affirmative defense(s) – if any – do not comport with the

purported heightened pleading requirement.         Moreover, the Motion to Strike

should be denied as Plaintiffs have not shown the manner in which the affirmative

defenses have no possible relationship to the controversy, how they may confuse

the issue, or otherwise how the Plaintiffs have been prejudiced. Allen v. Life Ins.

Co. of N. Am., 267 F.R.D. 407, 410 (N.D. Ga. 2009). Accordingly, Plaintiffs’

Motion utterly fails to state with particularity the grounds for the relief sought

therein. Therefore, Plaintiffs’ Motion to Strike should be dismissed.




                                          20
      D.       Defendants Should Be Given a Right to Amend If Plaintiffs’
               Motion to Strike Is Granted In Full Or Part.

      If for any reason the Court does not deny Plaintiffs’ Motion to Strike,

Defendants should have a right to seek leave to amend their Answer to address any

alleged insufficiencies. See, Wiemer v. Felberbaum & Associates, P.A., No. 2007

CV80934 (S.D. Fla. 2008) (defendant granted right to amend to correct

deficiencies in answer); Fed. R. Civ. 15(a)(2) (court should freely allow

amendments to pleadings).

   III.    CONCLUSION

      For the reasons stated herein, Defendants request that this Court deny

Plaintiffs’ Motion to Strike. If for some reason the Court does not deny the Motion

to Strike in its entirety, then Defendants requests an opportunity to amend their

Answer, and for such other and further relief as the Court deems just and

appropriate.




                                        21
Respectfully submitted this 19th day of August 2019.



                                     /s/ Paul A. Rogers
                               Paul A. Rogers
                               Georgia Bar No. 612278
                               McGuireWoods LLP
                               1230 Peachtree Street, NE
                               Promenade II, Suite 2100
                               Atlanta, Georgia 30309-3534
                               (404) 443-5636 (Telephone)
                               (404) 443-5772 (Fax)
                               progers@mcguirewoods.com

                               Attorneys for Defendants Nationstar
                               Mortgage, LLC, and Wells Fargo Bank,
                               N.A.




                                 22
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

VERNESSA S. CUNNINGHAM AND
HERMAN CUNNINGHAM                   )
                                    )               CIVIL ACTION FILE
     Plaintiff,                     )               NO. 1:19-cv-02296-TWT
v.                                  )
                                    )
WELLS FARGO BANK, NATIONAL,         )
ASSOCIATION, AS TRUSTEE OF THE )
BANC OF AMERICA ALTERNATIVE         )
LOAN TRUST 2004-5; and NATIONSTAR )
MORTGAGE, LLC d/b/a/ MR. COOPER, )
                                    )
     Defendants.                    )
____________________________________)

            CERTIFICATE OF SERVICE, FONT AND MARGINS

      I hereby certify that on August 19, 2019, I electronically filed the foregoing

RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE with the Clerk of the

Court using the CM/ECF System and served a true and correct copy of same

Plaintiff’s counsel via First-Class Mail, postage prepaid, addressed to:


                                Richard S. Alembik
                            315 W. Ponce de Leon Ave.
                                    Suite 259
                              Decatur, Georgia 30030
                            (404) 373 - 0205 Telephone
                            (404) 795 - 8999 Facsimile
                          general_mailbox@alembik.com
                              Attorneys for Plaintiffs
                                         23
      I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court pursuant to

L.R. 5.1.

                                           /s/ Paul A. Rogers
                                     Paul A. Rogers




                                       24
